DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded. See approved Terminal Disclaimer Review Decision 2/29/21 in image file wrapper history.

EXAMINER’S AMENDMENT/Comment 
Authorization for this examiner’s amendment was given in an interview with John Kern on 3/8/21.  Claim 12 was marked “original” in 2/19/21, however examiner finds the claim was amended with preamble replaced with new verbiage which introduced antecedent basis issues for lines 2-4 which are obviated by examiner amendment below.  Note discussion and agreement in attached interview summary.
The application has been amended as follows: Claim 12 has been amended as follows:

Claim 12. (Examiner amended) The misfire detection system according to claim 8, wherein 6Application No. 16/820,815 Reply to Office Action of December 17, 2020 
the first execution device includes an onboard execution device mounted on [[a]]the vehicle and [[the]]a reception execution device differing from the onboard execution device, 
the onboard execution device is configured to execute the acquiring process and [[a]]the vehicle-side transmitting process that transmits data acquired by the acquiring process to outside the vehicle, and 
.

Allowable Subject Matter
Claims 1-8,12 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious a complicated computer controller of an internal combustion engine to detect misfire  with rotation waveform variable detection and input, misfire probability indication, with domains and intervals including instantaneous speed variable, differences at compression top dead center, a reaching interval, “the instantaneous speed being a rotational speed of the crankshaft in a rotational angle interval that is shorter than the reaching interval” in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pgs. 8-9, filed 2/19/21, with respect to 35 USC 112b claim rejections, and Double Patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-8,12 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/               Primary Examiner, Art Unit 3747